Citation Nr: 1331835	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-08 556	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran is competent to handle disbursement of Department of Veterans Affairs (VA) benefits payments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from February 1971 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the VA Regional Office (RO) in Denver, Colorado, that determined the Veteran was not competent to handle disbursement of funds.  Jurisdiction of this matter has since been transferred to the RO located in Los Angeles, California.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


REMAND

In the April 2009 rating decision, the RO determined that because there was a finding of incompetency by a physician, the Veteran was found incompetent for purposes of managing VA payments.

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including receipt of funds without limitation.  38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  See 38 C.F.R. § 3.353(b).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the receipt of funds without limitation, this doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. §§ 3.102, 4.3 (2013). 

VA examination reports dated in May 2003 and April 2004 each show that the Veteran was competent to adequately handle his financial affairs.  In May 2003, he had a Global Assessment of Functioning (GAF) score of 58 suggesting moderate symptoms or moderate difficulty in social and occupational functioning.  In April 2004 he had a GAF score of 45-50, suggesting serious symptoms or serious impairment in social or occupational functioning.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2013). 

In a VA outpatient treatment record dated in March 2008, a VA staff psychiatrist at the Denver VA Medical Center concluded that because the Veteran was using money on drugs for anyone (in his case himself and his significant other), he is reporting behavior that was a priori indicative of his inability to manage funds, and therefore was in need of an evaluation for appointment of a fiduciary.

In July 2008, the same VA staff psychiatrist at the Denver VA Medical Center concluded that the Veteran was using his pension to supply multiple people with money for drugs and alcohol.  The psychiatrist requested an emergent field examination to determine competency to handle his own money.

A VA examination report dated in October 2008, shows that the Veteran was said to appear to meet the diagnostic criteria for severe schizoaffective disorder.  The examiner also indicated that he did not appear competent to handle VA funds.  A GAF of 42 was assigned reflecting serious symptoms with serious impairment in social and occupational functioning.

VA outpatient treatment records dated from August 2008 to January 2009 show that the Veteran continued to receive treatment for symptoms associated with his psychiatric disorder.  He continued to be found incompetent to handle his own funds because he had been using his money to buy drugs and alcohol.  His GAF score was 40, exhibiting some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.

VA outpatient treatment records dated from August 2009 to December 2009 show that the Veteran's symptoms appeared to improve to some degree, as in August 2009, he was given a GAF score of 50; in September 2009, he was given a GAF score of 55; and in December 2009, he was given a GAF score of 60 (suggesting moderate symptoms or moderate difficulty in social and occupational functioning).  The records also show that the Veteran had moved from Colorado to California and had been residing with his parents.

There are no subsequent treatment records or assessments as to the competency of the Veteran to handle the disbursement of VA funds.  Inasmuch as the Veteran has not been evaluated for the purposes of whether he is competent to handle disbursement of VA funds since October 2008, and in light of the apparent improvement in his symptoms from August 2009 to December 2009, the Board finds that a current VA medical opinion is needed to determine whether he has the mental capacity to manage his own affairs.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, in his March 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran asserted that he was competent to handle his own VA funds, and that he was presently enrolled at the Long Beach VA facility's day care.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Here, potentially relevant VA records have not been obtained by the RO.  Therefore, on remand, any additional VA treatment records must also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that have not yet been associated with his claims file, to include all records pertaining to the Veteran from the Long Beach VA facility's day care.  All records obtained shall be associated with the Veteran's claims file.

2.  The agency of original jurisdiction should thereafter schedule the Veteran for a VA psychiatric examination for the purpose of determining whether he is currently competent to handle disbursement of VA funds.  Prior to the examination, the claims file must be made available to the examiner for review of the case.  All indicated tests and studies are to be performed. 

The examiner is asked to express an opinion on whether the medical evidence is clear and convincing and leaves no doubt as to whether the Veteran lacks the mental capacity to contract or to manage his own affairs including the receipt of funds without limitation. 

In particular, the VA examiner should comment on the effect, if any, the Veteran's psychiatric disorder has on his competency.  (The Veteran is in receipt of a 100 percent disability rating due to his service-connected undifferentiated type schizophrenia.)  

All examination findings, along with the complete rationale for each opinion expressed and conclusion reached, must be provided.  It is requested that the examiner consider and reconcile any conflicting medical opinions of record and any contradictory evidence regarding the above questions. 

3.  The agency of original jurisdiction should then review the Veteran's claims file and ensure that the foregoing development actions have been completed, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The agency of original jurisdiction should thereafter readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

